Citation Nr: 1547777	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  07-15 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a pulmonary disorder to include bronchitis and/or chronic obstructive pulmonary disorder (COPD) claimed as due to exposure to herbicides, to asbestos, and to ionizing radiation 

3.  Entitlement to service connection for a skin disorder to include dermatitis, claimed as due to exposure to herbicides, to asbestos, and to ionizing radiation.  

4.  Entitlement to service connection for swelling of the left side of the head. 

5.  Entitlement to service connection for a disability of the cervical spine to include spondylosis.

6.  Entitlement to service connection for bilateral shoulder disability. 

7.  Entitlement to service connection for arthritis of the left hip. 

8.  Entitlement to service connection for a disability of the right hip. 

9.  Entitlement to service connection for disability of the legs, to specifically include the left knee. 

10.  Entitlement to service monthly compensation based on need for aid and attendance or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to July 1974.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions in January 2006 and in September 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The instant matters were previously before the Board in May 2009, at which time they were remanded for clarification of whether a hearing before a decision review officer (DRO) had been held and, if not, to afford that Veteran a DRO hearing.  A hearing before a DRO was held in January 2011 and a transcript of that hearing has been associated with the Veteran's VBMS file.  Additional development was also conducted on remand and in April 2015, the agency of original jurisdiction (AOJ) prepared a supplemental statement of the case (SSOC) addressing the issues on appeal.  The matter was thereafter returned to the Board.

(The decision below addresses the issues of service connection for swelling in the left side of head, a cervical spine disability, and a bilateral shoulder disability.  The remaining issues will be remanded to the AOJ.)


FINDINGS OF FACT

1.  The credible evidence of record fails to establish that the Veteran sustained an injury to the head, neck, or shoulders in service.

2.  The Veteran does not a diagnosed disability manifested by swelling in the left side of the head.

3.  The Veteran's cervical spine disability was first shown many years after his active duty and the competent and credible evidence fails to suggest that any disability of the cervical spine is related in any way to such service.

4.  The Veteran's shoulder disabilities were first shown many years after his active duty and the competent and credible evidence fails to suggest that any shoulder disability is related in any way to such service.


CONCLUSIONS OF LAW

1.  The Veteran does not have a disability manifested by swelling in the left side of the head that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2.  A cervical spine disability was not incurred in or aggravated by active service, nor may a cervical spine disability be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

3.  A bilateral shoulder disability was not incurred in or aggravated by active service, nor may a bilateral shoulder disability be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate the claims decided herein, as well as of VA's duty to assist and of his responsibilities in the adjudication of his claims, via letters dated in November 2005 and April 2006.  The Board finds that these letter comply with the requirements of 38 U.S.C.A. § 5103(a) and Dingess supra, and afforded the Veteran a meaningful opportunity to participate in the development of his claims.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims.  The relevant evidence obtained includes the Veteran's service treatment records (STRs), VA treatment records, private treatment records, and statements from the Veteran.  The Veteran has not identified any outstanding relevant evidence and the Board is aware of none.  The Board is thus satisfied that no additional assistance in this regard is required.

The Board has considered whether VA examinations were required in connection with the service connection claims decided herein under the duty-to-assist provisions codified at 38 U.S.C.A § 5103A(d) and by regulation found at 38 C.F.R. § 3.159(c)(4).  In accordance with those provisions, a medical opinion or examination is required if the information and evidence of record does not contain sufficiently competent medical evidence to decide the claim, but there is-- (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The evidence of record is such that the duty to obtain medical examinations was not triggered in this case.  As will be discussed in further detail below, the Board finds that the Veteran is not a credible historian with regard to his allegation of injuries sustained as a result of an in-service fall from a ladder.  Further, the evidence either fails to in any way suggest that the Veteran's claimed head, neck, and shoulders disabilities are related to service.  Thus, the Board finds that there is no requirement to obtain VA medical examinations in connection with the Veteran's claims of service connection denied herein.  See McLendon, 20 Vet. App. at 85-86; see also Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting appellant's argument that his "conclusory generalized statement that his service illness caused his present medical problems was enough to entitle him to a medical examination under the standard of [38 U.S.C.A. § 5103A(d)(2)(B).]").  

II.  Analysis

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Also for chronic diseases, as defined by regulation, the second and third elements of service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997). 

A.  Swelling of the Head - Left Side 

The Veteran is claiming service connection for swelling on the left side of his head.  He has stated that during service he fell off a ladder and hit his head and that he now experiences swelling and dizziness.  A review of the Veteran's STRs shows that in January 1972, the Veteran presented to sick call with complaints of right knee pain, stating that he had hit his knee one week prior when he fell from a ladder.  The Veteran made no mention of having injured any other part of his body.  He was again seen for complaints of right knee pain in August 1972, at which he reported a history of having fallen from a ladder.  Again, the Veteran reported only that he had sustained an injury to the right knee.  A September 1973 treatment entry indicates that the Veteran had been involved in a car accident and was then complaining of pain in his right hand and in both knees.  There was no mention of any injury to the head.  The Veteran's STRS are also otherwise silent for any indication of a head injury.  

The Veteran's post-service treatment records show that a VA examination was performed in March 1975, at which time the Veteran reported only low back and right leg pain and there was no indication of any head trauma or symptomatology related to the head.  The report of an orthopedic examination noted the Veteran's history of have fallen down a ladder in service, sustaining an injury to his right knee.  Again, there was no mention of the Veteran having injured any other part of his body during this incident.  The Veteran's treatment records are then silent for any indication of symptoms related to a head trauma until March 2004, at which time the Veteran presented to the emergency room, believing that he was having a stroke.  At that time, he reported that he had experienced swelling on the right side of the head for years.  The clinician noted that the Veteran had described twitching in a way that possibly indicated right side muscle weakness, but stated that the Veteran was a poor historian.  A magnetic resonance imaging (MRI) scan of the head was conducted in April 2004, the results of which were negative.  Notably, the Veteran then reported symptoms related to the right, not the left, side of the face.  A computed tomography (CT) scan of the skull was completed in May 2004, which revealed findings suggestive of bilateral mastoiditis.  The Veteran's VA treatment records also contain various neurology consultation reports related to the Veteran's complaints of right hemifacial spasms.  They do not, however, reveal any diagnosis related to the Veteran's complaints of swelling of the left side of his head.  

Ultimately, the Board finds that the evidence of record does not support a finding that service connection is warranted for the Veteran's claimed disability.  This is so for a number of reasons.  First, it does not appear that the Veteran has a diagnosed disability that is manifested by swelling in the left side of his head.  The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a current disability.  See 38 U.S.C.A. § 1110 (West 2014).  Hence, in the absence of evidence that the Veteran currently has a diagnosed disability to which his complained of symptomatology is attributable, there can be no award of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Service connection is also not warranted because the evidence fails to establish the Veteran sustained any injury to his head in service.  Although the evidence shows that he fell from a ladder, there is simply no indication that that incident resulted in trauma to any part of his body other than his knee.  Thus, while the Veteran may be competent to report on the existence of an injury in service, in the instant case, the evidence of record showing only a knee injury renders his self-reported history not credible.  The Board also points out that during a 2013 PTSD examination, the Veteran reported that he fell from a ladder and was rendered unconscious.  Given that the Veteran was treated subsequent to the fall, it seems reasonable to assume that if the Veteran had also hit his head, he would have mentioned it at the time that he was seeking treatment for injuries related to the fall from the ladder, or that had been knocked unconscious, a notation to that effect would have been made in his medical records.  See Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011) (Lance, J., concurring) (the Board may infer from silence in a record that a particular symptom was not observed if it is reasonable to assume that such a symptom would have been recorded had it been present).  In so concluding, the Board is mindful that it "cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331, 1334-37 (Fed.Cir.2006).  The Board finds, however, that the lack of any in-service evidence documenting, or even suggesting, a head injury during service, along with the inconsistencies regarding his symptomatology, in that his medical records notes complaints of swelling and twitching in the right side of his face, coupled with the fact that there is no mention of a head injury in service until the Veteran sought VA disability compensation and the fact that there is no mention of the Veteran having had a period of unconsciousness make him an incredible historian as to his assertion of a head injury in service.  See Buchanan, 451 F.3d at 1337 ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character."), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

Accordingly, because the evidence fails to establish that the Veteran has, at any point during the pendency of his claim, been diagnosed as a disability manifested by swelling in this left side of head, and because the credible evidence of record fails to shows an in-service incurrence or aggravation of a head injury, a finding of service connection cannot be made.  See Davidson, supra.

B.  Cervical Spine Disability

The Veteran is claiming service connection for a cervical spine disability resulting from fall from the ladder that occurred during service.  Here, the evidence shows that the Veteran has been diagnosed as having mild degenerative spondylosis of the cervical spine with narrowing disc space and osteophyte formation at C5-C6.  The Board finds, however, that although the Veteran has a diagnosed disability of the cervical spine, there is simply no evidence that in any suggests that that disability is related to service.

As discussed above, the Veteran's STRs shows that he indeed fell from a ladder during service.  The only documented injury resulting from that fall, however, is an injury to the right knee.  The Veteran's STRs are also completely devoid of any complaints or treatment related to the neck.  The Veteran also failed to complain of neck symptoms at that time of the 1975 VA examination, despite complaining of low back pain, and his post-service treatment records do not contain any indication of neck symptomatology until March 2006, save for a 2002 complaint of shooting pain from his ears to the top of his head and back of his neck.  At that time, the Veteran presented with complaints of bilateral shoulder pain associated with neck pain as well.  The clinician indicated that radiculopathy was doubtful, but stated that that the Veteran did seem to have a myofascial component to his neck pain.

Overall, the Board finds that although the Veteran may believe his neck disability has resulted from the fall from a ladder he sustained in service, there is no basis upon which to conclude that the degenerative spondylosis of the cervical spine is in any way directly attributable to service.  Indeed, not only is there no evidence of a neck injury or disability in service, the Veteran did not complain of neck pain until more than 30 years after having been discharged from service.  Furthermore, none of the Veteran's medical providers have in any way suggested that the Veteran's cervical spine disability is attributable to service, and the evidence does not so suggest, especially in light of the fact that there is no indication of the Veteran having sustained a neck injury in service.  Accordingly, based on the evidence of record, the Board finds that there is no basis to establish service connection for a cervical spine disability as at least one crucial element of service connection has not been shown.  See Davidson, supra (service connection requires evidence of a nexus between the claimed in-service disease or injury and the present disability); see also Maxson, supra.  Further, because there is no indication of degenerative changes of the cervical spine in service or within a year of service, the one-year presumption for arthritis under 38 C.F.R. §§ 3.307  and 3.309 is not helpful, nor are the provisions of 38 C.F.R. § 3.303(b) pertaining to chronicity or continuity of symptomatology.  

In finding that service connection for a cervical spine disability is not warranted, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); 38 C.F.R. § 3.102 (2014).

C.  Bilateral Shoulder Disability

The Veteran is claiming service connection for a bilateral shoulder disability resulting from the fall from the ladder that occurred during service.  During his April 2011 DRO hearing, the Veteran also reported that he was several times he was placed in restraints, resulting in injuries to his rotator cuffs for which he was given steroid injections.  It would appear, however, from the Veteran's testimony that these incidents occurred after service.  

At the outset, the Board again notes that there is no indication that the Veteran's fall from the ladder in service resulted in an injury to anything other than his right knee.  The Veteran's STRs are also silent for any complaints or treatment related to either shoulder, and the 1975 VA examination report is silent for evidence of a shoulder disability or related symptomatology.  This evidence weighs against a finding that he sustained any injury to either shoulder in service, to include from the ladder fall.  

The Veteran's post-service treatment records show that he complained of left shoulder pain in 1992.  An x-ray taken at that time showed that the osseous structures were intact and that the shoulder joint was preserved.  There was no obvious bone or joint pathology noted on the x-ray report.  In September 2005, the Veteran reported bilateral shoulder pain that had existed for several months.  He denied any injury or obvious repetitive motion.  A computerized problem list notes a diagnosis of right shoulder arthritis, with a diagnosis date in September 1999.  He again presented with complaints of shoulder pain in February 2006, which were indicated to have existed for 6 to 8 months.  The report of x-rays taken in February 2006 were interpreted to reveal "[d]egenerative change involving the spine, small bone island versus AVN [(avascular necrosis)] right humeral head, periarticular calcification lateral to the left humeral head."  VA treatment records contained in the Veteran's Virtual VA file show continued complaints of bilateral shoulder pain, treated with injections.  An MRI of the right shoulder performed in May 2006 showed moderate inhomogeneity of an enlarged supraspinatus tendon consistent with moderate supraspinatus tendinosis and associated moderate degenerative change of the glenohumeral joint with cartilage thinning and mild subchondral cyst formation.  An MRI of left shoulder performed in July 2006 showed supraspinatus tendon perforation and articular surface tear, as well as acromioclavicular joint hypertrophy and mild subacromial spurring.  Another right shoulder MRI was performed in February 2008, the report of which revealed a right shoulder posterior labral tear.  At that time it was noted that symptoms had been present for two years.  Plans were instituted to perform a right shoulder arthroscopy with possibility for rotator cuff debridement or repair.  

Overall, the Board finds that although the Veteran may believe that his bilateral disability is attributable to service, there is no basis upon which to establish service connection, as the evidence fails to show that the Veteran sustained a shoulder injury in service and evidence of nexus is also lacking.  Indeed, no clinician who has treated the Veteran related to his shoulders has in any way suggested that his disability may be attributable to service.  There is also no indication of a shoulder disability at the time of the 1975 VA examination and the Veteran did not complain of shoulder pain until 1992.  It would also appear that something in or around 2005 triggered his current disorder, as it is indicated in February 2006 that pain had been present for 6 to 8 months and in 2008 that symptoms had existed for 2 years.  Although a patient problem list suggests that right shoulder arthritis was diagnosed in 1999, it is unclear to the Board whether that diagnosis was rendered based on the Veteran's self-reported history or on x-ray evidence, as the record does not contain any imaging studies of the right shoulder dated in 1999.

Accordingly, based on the evidence of record, the Board finds that there is no basis to establish service connection for a bilateral disability as two crucial elements of service connection have not been shown.  See Davidson, supra (service connection requires evidence of in-service incurrence or aggravation of a disease or injury and a nexus between the claimed in-service disease or injury and the present disability); see also Maxson, supra.  Further, because there is no indication of degenerative changes of either shoulder in service or within a year of service, the one-year presumption for arthritis under 38 C.F.R. §§ 3.307 and 3.309 is not helpful, nor are the provisions of 38 C.F.R. § 3.303(b) pertaining to chronicity or continuity of symptomatology.  In finding that service connection for a bilateral shoulder disability is not warranted, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b); Gilbert, supra;38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for swelling of the left side of the head is denied.

Entitlement to service connection for a disability of the cervical spine is denied.

Entitlement to service connection for bilateral shoulder disability is denied.


REMAND

Regarding the Veteran's claim of service connection for PTSD, the Board notes that service connection is already in effect for schizophrenia, which disability has been rated 100 percent disabling since July 1977.  Nevertheless, because it has been held that separately diagnosed psychiatric disorders may be service connected as distinct disabilities, the Board must consider whether service connection is warranted for PTSD, as a disability distinct from the already service-connected schizophrenia.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  

Service connection for PTSD requires:  (1) a medical diagnosis of PTSD utilizing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders criteria, in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997); 38 C.F.R. § 3.304(f) (2015).

Unless it is determined that a veteran was engaged in combat with the enemy and the claimed stressor is related to such combat, the Veteran's alleged stressor(s) generally must be established by official service records or other credible supporting evidence.  Cohen, supra; 38 C.F.R. § 3.304(f).  If the claimed non-combat stressor is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 C.F.R. § 3.304(f)(3).

The Veteran was afforded a contract PTSD examination in April 2013.  A review of the report shows that the examiner provided a diagnosis of PTSD, but opined that the Veteran's PTSD was less likely than not incurred in or caused by service.  As rationale for that opinion, the examiner noted the Veteran's diagnosis of schizophrenia and stated that the Veteran had developed symptoms of PTSD "concurrent with his mental condition, and later on the fact that he had a severe trauma with an unconscious period and inability to remember what happened before the accident."   

The Board points out that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds there to be several problems with the April 2013 opinion such that it is necessary to remand the issue of entitlement to service connection for PTSD to ensure that the evidence developed in connection with that claim is adequate.  Notably, in requesting a medical opinion, the AOJ stated that the examiner shoulder opine as to the likelihood that that the Veteran's PTSD is related to his service-connected schizophrenia or to the stressor of being harassed in service.  In this regard, the Board points out that during his January 2011 hearing, the Veteran detailed events alleged to have occurred in service that he felt constituted harassment and contributed to the development of his PTSD.  Although the AOJ requested an opinion regarding whether the Veteran's PTSD is attributable to this stressor, if does not appear as though the AOJ attempted in any way to verify this claimed stressor, which is required, as this claimed non-combat stressor is not related to the veteran's "fear of hostile military or terrorist activity."  Further, the examiner did not address this stressor in offering a nexus opinion.  Rather, the examination report lists the following stressors: (1) having a psychotic break in service, for which he was treated with Thorazine that caused damage to the Veteran's central nervous system; (2) an attempted decapitation while the Veteran was allegedly serving in a combat zone; and (3) falling down a ladder, resulting in trauma to his body, a period of unconsciousness, and retrograde amnesia.  The examiner indicated that the alleged first and third stressors were not sufficient to support a diagnosis of PTSD, because they were not related to the Veteran fear of hostile military or terrorist activity.  Curiously then, when asked to stated which stressors contributed to the Veteran's diagnosis of PTSD, the examiner stated that it was the first and third reported stressors.

Overall, the Board finds that the examination report is not adequate because it is not clear that a diagnosis of PTSD is in fact supported.  Further, the examiner did not respond to the AOJ's opinion request in that he did not offer an opinion as to whether the Veteran's PTSD was related to his schizophrenia or to the alleged stressor of having been harassed.  Further, the AOJ failed to verify that claimed stressor prior to requesting an opinion regarding whether the Veteran has PTSD that attributable to it.  Accordingly, remand for further development as set forth below is necessary.

Regarding the Veteran's claimed bilateral hip condition, the Board notes that the Veteran was provided with a VA contract examination in December 2013, the report of which notes a diagnosis of bilateral hip strain.  The examiner was requested to provide an opinion regarding the likelihood that the Veteran's bilateral hip condition was at least as likely as not related to his service-connected right knee disability.  The examiner opined against a causal association, stating that the Veteran's bilateral hip strain may be more related to recent injury or the Veteran's body habitus.  Unfortunately, the examiner did not did not address the aggravation aspect of secondary service connection, thus necessitating a remand.  See Barr, supra; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (holding that secondary service connection is a two-part issue that involves causation and/or aggravation); 38 C.F.R. § 3.310 (2015) (providing that "[a]ny increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected").

For the same reason, the Board finds it necessary to remand the issue of entitlement to service connection for a leg disability.  As with the Veteran's claimed bilateral hip disability, it is the Veteran's belief that he has disability of the leg that is attributable to his service-connected right knee.  Upon review of the claims folder and examination of the Veteran in December 2013, the examiner rendered a diagnosis of left knee strain and opined that it was less likely than not that the left knee disability was due to or the right of the Veteran's service-connected status post meniscectomy of the right knee.  The examiner did not express an opinion regarding whether the Veteran's left knee disability had been aggravated by the service-connected right knee.  A medical opinion that focuses solely on causation is inadequate to address whether a service-connected disability aggravated another condition.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  Accordingly, this issue must too be remanded.  See Barr and Allen, both supra; 38 C.F.R. § 3.310.

As to the Veteran's claims of service connection for a skin disability and for a pulmonary disorder, the Board notes that one theory advanced by the Veteran is that his skin disability and COPD is related to in-service exposure to Agent Orange.  In this regard, the Board notes that certain diseases are associated with exposure to "herbicide agents" during active military, naval, or air service, and are thus presumed to have been incurred in or aggravated during active military service if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. § 3.309(e) (2014).  (In this context, the term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i) (2012).).  Although the Veteran has not been diagnosed with a skin or respiratory disability that is presumed to be related to herbicide exposure, regardless of whether a claimed disability is recognized under 38 U.S.C.A. § 1116, a veteran is not precluded from presenting evidence that a claimed disability was due to or the result of herbicide exposure.  See Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994).  

In the instant case, the Board finds that before it can address the merits of the Veteran's claims of service connection for a skin disability and for a pulmonary disorder, further development with regard to whether the Veteran was in fact exposed to herbicides in service is necessary.  Notably, the Veteran's DD Form 214 indicates that the Veteran had 9 months and 16 days of foreign and/or sea service, but does not identify whether the Veteran did or did not serve in Vietnam.  Further, while the Veteran's service personnel records were not obtained, the Veteran's STRs do contain the report of Medical Board that had convened in January 1973, which lists the Veteran's military theater of operations as "VN-NH."  The ship to which the Veteran as stationed, the USS Hollister, is also shown to have been deployed to the Western Pacific and Vietnam during the Veteran's period of service.  The Veteran's VA treatment records also contain the report of a June 2004 "Agent Orange Registry screening examination."  In December 2006, the AOJ requested verification of the Veteran's dates of service in Vietnam.  The request does not contain a response from the National Personnel Records Center (NPRC) and it does not appear that any follow-up request was made.  Given one theory of entitlement and the fact that the evidence of record suggests that the Veteran may have been exposed in service to herbicides, but because such exposure has not been confirmed, the Board finds that the matters must be remanded for the AOJ to confirm whether in fact the Veteran was exposed to herbicides during his period of active military service.  

The Board notes also that in April 2006, the Veteran submitted a VA Form 21-4142 (Authorization and Consent to Release Information to VA) wherein he reported that he had received treatment related to lung condition at Dominguez Medical Center in Long Beach, California, from 1972 to 1974.  It does not appear that the AOJ made any attempt to request records from this facility.  As records related to treatment of a lung condition in service would potentially be relevant to the Veteran's current claim of service connection for a pulmonary disorder, the Board finds that the claim must also be remanded for the AOJ to attempt to obtain copies of treatment records from Dominguez Medical Center.  See 38 U.S.C.A § 5103A(b)(1) (West 2014); Golz v. Shinseki, 590 F.3d 1317, 1320 (2010); Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005).

The Board also finds it necessary to remand the issue of entitlement to SMC, as it is inextricably intertwined with the service connection claims that are being remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ must verify whether the Veteran had service in Vietnam for purposes of determining whether it may be presumed that he was exposed to herbicides in service.  

If herbicide exposure cannot be presumed based on the Veteran's service in Vietnam, the AOJ should contact the Veteran and request information concerning the approximate dates, location and nature of his alleged exposure to herbicides during active duty.  If sufficient information is provided, the AOJ should contact the JSRRC for verification of exposure to herbicides.  If it is determined that sufficient information to permit a search by the JSRRC is not of record, the matter should be referred to the JSRRC coordinator to make a formal finding that sufficient information to verify herbicide exposure does not exist.

2.  Contact the Veteran and inform him that the authorization for release of private medical records from Dominguez Medical Center have expired.  Request that he resubmit signed authorization for release of private medical records from that facility to VA. 

Following receipt of that information, the AOJ should contact the facilities in question, with a request that copies of any and all records for the Veteran be provided to the AOJ.  

3.  The AOJ should then take the steps necessary to attempt to corroborate the Veteran's alleged stressors, to includes his asserted stressor regarding being harassed in service, as well the stressors reported during the 2013 PTSD examination, which were noted to be (1) having a psychotic break in service, for which he was treated with Thorazine that caused damage to the Veteran's central nervous system; (2) an attempted decapitation while the Veteran was allegedly serving in a combat zone; and (3) falling down a ladder, resulting in trauma to his body, a period of unconsciousness, and retrograde amnesia.  

The Veteran should be asked to describe the event(s) in detail and to provide the AOJ with any information that might help to verify the alleged stressors.  The Veteran should be afforded an appropriate amount of time to respond to the AOJ's request for information.

The AOJ should also request the Veteran's service personnel records.

4.  Then, AOJ should then determine whether the information is sufficient to request corroboration of the alleged stressor from the U.S. Army Joint Services Records Research Center (JSRRC) or other appropriate agency.  If the Veteran provides additional information in regard to his claimed stressors, the AOJ should conduct additional development as necessary.  If the information is determined to be insufficient to permit a meaningful search for records, a formal finding in this regard should be rendered and the Veteran should be notified of such.  

5.  Upon completion of the above requested stressor development, the AOJ should arrange for the Veteran to be scheduled for a psychiatric examination.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the overall examination.  Psychological testing with a view toward determining whether the Veteran experiences PTSD should be conducted.  All other studies, tests and evaluations should be performed as deemed necessary by the examiner.  The results of any testing must be included in the examination report.

The examiner is asked to provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for PTSD.  The examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s).  Specific consideration should be given to the PTSD diagnosis rendered by the 2013 contract examiner.

If the examiner's conclusions or opinions differ with any conclusions or opinion already of record, the rationale for these differences must be explained.  A complete rationale must be provided for all opinions.

6.  The claims folder, and a copy of this remand, must be provided to and reviewed by the clinician who conducted the December 2013 examination afforded in connection with the Veteran's claims of service connection a bilateral hip disability and a leg disability.  The examiner should provide an addendum to that report that includes an opinion as to whether it is at least as likely as not the Veteran's service-connected right knee disability has made chronically worse his diagnosed bilateral hip strain and/or his diagnosed left knee strain.

The clinician should provide support for the opinion.  The clinician is reminded that merely stating that it is the clinician's opinion that a hip or leg condition was not aggravated by the Veteran's right knee disability is not sufficient.  An explanation is required that takes into account the record and pertinent medical principles and the examiner's rationale should include citation to pertinent evidence and/or medical principles relied upon to form that opinion. 

(If the requested clinician not available, the claims folder should be forwarded to another clinician with the appropriate expertise to answer the question set forth above.  If additional evidentiary development is suggested or if another examination is required to formulate an opinion by the examiner, the AOJ should ensure that any additional development is undertaken in order to obtain a definitive opinion as to whether it is at least as likely as not that the Veteran's service-connected right knee disability has made chronically worse the Veteran's diagnosed bilateral hip stain and/or left knee strain (or any other leg disability found to exist at the time of the examination.)

7.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues remaining on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


